Title: James Madison to George Long, 4 January 1828
From: Madison, James
To: Long, George


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                 Jany. 4 1828
                            
                        

                        Your letter of Monday last came to hand yesterday, and the same mail brought me the letter from Mr. Brougham,
                            bearing date Ocr. 20th. He refers to the choice made of you for the Greek Professorship in the London University, and to
                            the 1st. of October as the time when its duties would require you to be there; and communicates the anxiety felt for a
                            release from your engagements here upon the terms on which you had yourself applied for it the appointment. As the letters
                            you have written on the subject had not been recd when Mr Brougham wrote, a hope is indulged, that they may lead to an
                            acquiescence of the Council in your continuance with us till a successor can be provided; in consideration of the greater
                            difficulty here of making arrangements for a temporary vacancy, than can exist where the class of adequate Instructors
                            must be so much more numerous. This hope will be expressed to Mr. Brougham. The answer to your letters which you promise,
                            will be very acceptable With great respect & friendly salutations
                        
                            
                                
                            
                        
                    